     6:20-cv-00127-RAW-SPS Document 2 Filed in ED/OK on 04/30/20 Page 1 of 8




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF OKLAHOMA

EZEKIEL DAVIS,                                 )
DAVID STAMPER,                                 )
PEYTON KEELEY,                                 )
ADAM BISHOP, and                               )
UNNAMED CLASS MEMBER,                          )
                                               )
                                 Plaintiffs,   )
                                               )
v.                                             )      No. CIV-20-106-RAW-SPS
                                               )
SCOTT CROW and                                 )
TOMMY SHARP,                                   )
                                               )
                           Defendants.         )

                              OPINION AND ORDER

        Four state prisoners in the custody of the Oklahoma Department of Corrections

(DOC) who are incarcerated at Oklahoma State Penitentiary (OSP) in McAlester,

Oklahoma, have filed this civil rights action pursuant to 42 U.S.C. § 1983. They are

seeking relief for alleged violations of their rights under the Eighth and Fourteenth

Amendments and have marked the complaint as a “Class Action.” The plaintiffs are

Ezekiel Davis, David Stamper, Peyton Keeley, Adam Bishop, and Unnamed Class

Member, however, only Mr. Davis signed the complaint and submitted a motion to

proceed in forma pauperis. The defendants are DOC Director Scott Crow and OSP

Warden Tommy Sharp.

        Plaintiffs allege that in April 2020 several unnamed OSP employees who were

infected with COVID-19 entered the facility, thus showing deliberate indifference to the
  6:20-cv-00127-RAW-SPS Document 2 Filed in ED/OK on 04/30/20 Page 2 of 8



plaintiffs’ health and safety.1 Some plaintiffs claim they are older prisoners who would

be affected more severely by contracting the virus. The news media allegedly has

reported that the virus stays in the air for up to four hours and on plastic for as long as 30

days, however, the prisoners are served on plastic trays. Plaintiffs assert the entire DOC

has been placed on a state-wide lockdown because of the outbreak of the disease. To

receive medical care, they have to submit medical sick call slips and wait seven to ten

days to be seen, when immediate medical care is needed for persons who have been

exposed to the virus. Plaintiffs further allege they have been given only bars of soap and

masks to wear when outside their cells, and they have not been provided any cleaning

supplies. (Dkt. 1 at 6-7).

       Plaintiffs further argue they and others similarly situated are unable to represent

the class of prisoners against the defendants, therefore, they request that the class be

certified. (Dkt. 1 at 8). Plaintiffs are requesting relief in the forms of (1) a declaratory

judgment, (2) appointment of class counsel with $100,000 in attorney fees, (3) early

release from prison of all inmates who have served twenty years or more and who are at

least 40 years old, pursuant to 18 U.S.C. § 3626(a)(3), (4) $200,000 in punitive damages

from each defendant, (5) $200,000 in compensatory damages from each defendant, and

(6) unspecified injunctive relief. (Dkt. 1 at 12).

Exhaustion of Administrative Remedies


       1
        Plaintiffs also claim an infected person entered Joseph Harp Correctional Center in
Lexington, Oklahoma. (Dkt. 1 at 6).


                                              2
  6:20-cv-00127-RAW-SPS Document 2 Filed in ED/OK on 04/30/20 Page 3 of 8



       On the face of the complaint, Plaintiffs admit they have not exhausted any

administrative remedies for their claims, because there allegedly are no administrative

remedies available through the DOC grievance procedures. (Dkt. 1 at 9). The Prison

Litigation Reform Act (PLRA) states in pertinent part: “No action shall be brought with

respect to prison conditions under section 1983 of this title, or any other Federal law, by a

prisoner confined in any jail, prison, or other correctional facility until such

administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). The

PLRA’s exhaustion requirement applies to all inmate suits about prison life and

conditions, whether they involve general circumstances or particular events involving an

alleged violation of rights.     Porter v. Tussle, 534 U.S. 516, 532 (2002).            The

administrative exhaustion requirement includes claims related to prison medical care.

See Price v. Shined, 178 F. App’x 803, 804 (10th Cir. 2006).            “[E]ven where the

‘available’ remedies would appear to be futile at providing the kind of remedy sought, the

prisoner must exhaust the administration remedies available.” Patel v. Fleming, 415 F.3d

1105, 1109 (10th Cir. 2005) (citing Jernigan v. Stuchell, 304 F.3d 1030, 1032 (10th Cir.

2002)).

       In “rare cases” a district court may sua sponte dismiss a prisoner complaint for

failure to exhaust administrative remedies, “if it is clear from the face of the complaint

that the prisoner has not exhausted his administrative remedies.” Aquilar-Avellaveda v.

Terrell, 478 F.3d 1223, 1225 (10th Cir. 2007). Courts, however, “also are obligated to

ensure that any defects in exhaustion were not procured from the action or inaction of

                                             3
  6:20-cv-00127-RAW-SPS Document 2 Filed in ED/OK on 04/30/20 Page 4 of 8



prison officials.” Id. (citing Jernigan, 304 F.3d at 1032) (explaining that administrative

remedies may be rendered unavailable by the action or inaction of prison officials)).

             . . . In short, courts should “exercise caution” and seek further
       information from the defendant before making the determination that a
       complaint should be dismissed for failure to exhaust. Aquilar-Avellaveda,
       478 F.3d at 1225-26 (quoting Anderson v. XYZ Corr. Health Servs., 407
       F.3d 674, 683 n.5 (4th Cir. 2005) (“To determine whether an inmate has
       exhausted his administrative remedies requires an understanding of the
       remedies available and thus likely would require information from the
       defendant as well as the inmate.”) (quoting Anderson, 407 F.3d at 682)).

Lax v. Corizon Medical Staff, 766 F. App’x 626, 628 (10th Cir. 2019).

       Here, Plaintiffs allege they cannot seek immediate medical attention or go to an

emergency room for treatment of COVID-19 symptoms because of the facility’s process

for requesting medical attention.     They maintain there is no administrative remedy

available for these circumstances. Because Plaintiffs have not demonstrated there are no

available administrative remedies, and the defendants have not had the opportunity to

respond to the allegations, the Court finds the complaint cannot be dismissed at this time

for failure to exhaust administrative remedies.

Class Certification and Appointment of Class Counsel

       Plaintiffs concede they “are unable to represent the ‘Class’--‘Prisoners’ in a ‘Class

Action’ law suit [sic] against the Oklahoma Department of Corrections.” They contend

“there are no other remedies available when such a large number of inmates’ lifes [sic]

are at risk and in danger, this Honorable Court is duty bound in the fact of such a tragic

situation to err on the side of the law--Constitution and certify this Class Action in order


                                             4
  6:20-cv-00127-RAW-SPS Document 2 Filed in ED/OK on 04/30/20 Page 5 of 8



to prevent gross violations to the class members . . . .” (Dkt. 1 at 8). The Court,

however, finds that class certification and appointment of class counsel would not be

appropriate at this point in the litigation, because Plaintiffs admit they have not exhausted

the administrative remedies for their claims.

Separate Actions

       When multiple names appear on a complaint, the district court can open a separate

case for each plaintiff. See Smith v. Corr. Med. Servs., 2012 WL 12906573, at *3

(D.N.M. June 21, 2012) (directing clerk to open separate cases for each prisoner); Brull v.

Kansas, 2010 WL 3829580, at *1 (D. Kan. Sept. 22, 2010) (instructing the “clerk  to

file a separate action on behalf of each petitioner”); Hubbard v. Haley, 262 F.3d 1194,

1198 (11th Cir. 2001) (PLRA requires a separate filing fee for each prisoner and prevents

prisoners from joining claims under Fed. R. Civ. P. 20). Here, the Court has determined

it should sever the claims of the plaintiffs, and each plaintiff must file an amended

complaint setting forth his separate claims in accordance with the instructions below.

       Within twenty (20) days of the entry of this Order, each plaintiff must file an

amended complaint on the Court’s form. The amended complaints must set forth each

person the individual plaintiff is suing under 42 U.S.C. § 1983. See Sutton v. Utah State

Sch. for the Deaf & Blind, 173 F.3d 1226, 1237 (10th Cir. 1999) (holding that “a cause of

action under § 1983 requires a deprivation of a civil right by a ‘person’ acting under color

of state law”). Each amended complaint also must include a short and plain statement of

when and how each defendant allegedly violated the plaintiff’s constitutional rights and

                                                5
  6:20-cv-00127-RAW-SPS Document 2 Filed in ED/OK on 04/30/20 Page 6 of 8



showing each plaintiff is entitled to relief from each named defendant. See Fed. R. Civ.

P. 8(a). In addition, each plaintiff shall identify a constitutional basis for each claim.

See id.

          Plaintiffs are admonished that simply alleging that a defendant is an employee or

supervisor of a state agency is inadequate to state a claim. Each plaintiff must go further

and state how each named defendant’s personal participation violated the plaintiff’s

constitutional rights. The Court will only consider claims “based upon the violation of a

plaintiff’s personal rights, and not the rights of someone else.” Archuleta v. McShan,

897 F.2d 495, 497 (10th Cir. 1990).

          Each amended complaint must include all claims and supporting material to be

considered by the Court. It must be complete in itself, including exhibits, and may not

reference or attempt to incorporate material from the original complaint. See Local Civil

Rule 9.2(c). Also, pursuant to Local Civil Rule 5.2(a), the amended complaint must be

clearly legible, and only one side of the paper may be used.

          The Court Clerk is directed to send each plaintiff the proper form for filing an

amended complaint. If any plaintiff fails to file an amended complaint in accordance

with this Order, his action will be dismissed.

          Furthermore, within twenty (20) days, Plaintiffs David Stamper, Peyton Keeley,

and Adam Bishop each must submit either (1) a proper motion for leave to proceed in

forma pauperis with required certification, or (2) the $350.00 filing fee and $50.00

administrative fee required to commence this action. See 28 U.S.C. § 1914; District

                                              6
  6:20-cv-00127-RAW-SPS Document 2 Filed in ED/OK on 04/30/20 Page 7 of 8



Court Fee Schedule. The Court Clerk is directed to send Defendants Stamper, Keeley,

and Bishop the forms for requesting leave to proceed in forma pauperis in this Court.

      ACCORDINGLY,

      1.     Plaintiffs Ezekiel Davis, David Stamper, Peyton Keeley, and Adam

             Bishop’s request for class certification and for appointment of class counsel

             is DENIED.

      2.     This action is SEVERED such that each plaintiff shall proceed as the sole

             plaintiff in his respective case.

      3.     The Court Clerk is directed to open new, separate cases for Plaintiffs David

             Stamper, Peyton Keeley, and Adam Bishop with a copy of the original

             complaint and this Opinion and Order in each of the three new cases.

      4.     Plaintiffs Ezekiel Davis, David Stamper, Peyton Keeley, and Adam Bishop

             are directed to file in their respective cases within twenty (20) days a

             SIGNED, AMENDED COMPLAINT on the Court’s form in accordance

             with the above instructions.

      5.     Plaintiffs David Stamper, Peyton Keeley, and Adam Bishop are directed to

             submit within twenty (20) days either (1) a proper motion for leave to

             proceed in forma pauperis with required certification, or (2) the $350.00

             filing fee and $50.00 administrative fee required to commence this action.

      6.     The Court Clerk is directed to send each plaintiff a copy of the

             Court’s form for filing an amended civil rights complaint.

                                                 7
6:20-cv-00127-RAW-SPS Document 2 Filed in ED/OK on 04/30/20 Page 8 of 8



   7.    The Court Clerk is directed to send Plaintiffs David Stamper,

         Peyton Keeley, and Adam Bishop copies of the Court’s form for filing

         a motion for leave to proceed in forma pauperis.

   IT IS SO ORDERED this 30th day of April 2020.




                                       8
